       Case 1:19-cr-00651-LTS Document 771 Filed 07/27/21 Page 1 of 1




                                                         MEMO ENDORSED




The foregoing request is granted. The conference is hereby rescheduled for October 14, 2021 at 2:30pm.
The Court finds pursuant to 18 USC section 3161(h)(7)(A) that the ends of justice served by an exclusion
of the time from today's date through October 14, 2021, outweigh the best interests of the public and the
defendants in a speedy trial for the reasons stated above. Docket entry #769 resolved.
SO ORDERED.
7/26/2021
/s/ Laura Taylor Swain, Chief USDJ
